Citation Nr: 0027874	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  93-14 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a compensable evaluation for otitis 
externa of the left ear.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

The appeal arises from the January 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying service connection for PTSD and 
also denying an increased rating for the veteran's 
noncompensably evaluated service-connected left ear otitis 
externa, and a February 2000 decision denying service 
connection for tinnitus and hearing loss in the left ear.

The Board notes that the veteran was service connected for 
left ear otitis externa by an April 1971 memorandum decision 
establishing service connection for outpatient treatment 
purposes.  Thus despite the RO's January 1993 assignment of a 
noncompensable rating for the otitis externa beginning 
effective the May 1992 date of claim for increase, the 
veteran was in fact previously service connected for the 
disability (though without a disability rating previously 
assigned).  Hence the present claim is not one for a rating 
assigned with service connection.  Compare Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board remanded this case in April 1999 for further 
development.  During that time, the veteran perfected the 
claim of entitlement to service connection for tinnitus.  As 
a result, the Board will address this issue below.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
tinnitus is supported by cognizable evidence demonstrating 
that the claim is plausible and capable of substantiation.

2.  The claims of entitlement to service connection for 
hearing loss in the left ear and PTSD are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The claims of entitlement to service connection for 
hearing loss in the left ear and PTSD are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tinnitus 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or, 
in certain circumstances, lay, evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds this claim well grounded for the following 
reasons.  First, there is plausible evidence that the veteran 
was exposed to acoustic trauma in service.  For example, in 
September 1970, a service examiner noted that the veteran had 
a perforated left eardrum and that he was not to be exposed 
to loud noises.  Furthermore, the veteran has contended in 
various statements that tinnitus began during service as a 
result of exposure to acoustic trauma.  Thus, it is plausible 
that the perforated eardrum in service resulted from exposure 
to acoustic trauma.

Second, the post-service medical evidence reveals diagnoses 
of tinnitus.  Thus, he is currently diagnosed with tinnitus.

Third, the Board finds that the veteran is competent as a lay 
witness to observe that he has experienced ringing in his 
ears since service.  Lay testimony may be competent evidence 
regarding continuity of symptomatology because it relates to 
an observable condition.  See 38 C.F.R. § 3.303(b) (1999); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony 
iterating knowledge and personal observations of witnesses 
are competent to prove that claimant exhibited certain 
symptoms at a particular point in time following service).  
Thus, it is plausible that his currently diagnosed tinnitus 
is related to his military service.

Therefore, given that there is evidence of likely exposure to 
acoustic trauma resulting in a perforated left ear drum 
during service; evidence of tinnitus after service; and 
competent lay evidence provided by the veteran that he has 
experienced ringing in his ears since service, the Board 
finds this claim is well grounded.  Caluza.  


Service connection for hearing loss in the left ear and PTSD 

The veteran is also seeking service connection for hearing 
loss in the left ear and PTSD.  As discussed above, the legal 
question to be answered initially is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him with any further development.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that these claims 
are not well grounded.

If the veteran engaged in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the VA finds by clear and convincing 
evidence that a particular asserted event did not occur.  
38 U.S.C.A. § 1154(b) (West 1991).  The veteran's service 
records indicate, however, that he did not engage in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not 
apply to the facts of this case.

With respect to hearing loss in the left ear, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when: the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The service and post-service medical records are negative for 
evidence of hearing loss in the left ear, pursuant to the 
criteria set out in 38 C.F.R. § 3.385. 

As there is no competent medical evidence that the veteran 
currently has hearing loss in the left ear pursuant to the 
criteria set out in 38 C.F.R. § 3.385, the first prong of 
Caluza is not satisfied.  In the absence of proof of a 
present disability, there can be no valid claim.  The Court 
has held that "[i]n order for the veteran to be awarded a 
rating for service-connected [disability], there must be 
evidence both of a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because 
there is no evidence that the veteran currently has a 
diagnosed disability of hearing loss in the left ear, his 
claim for service connection must be denied as not well 
grounded.  Epps.

With respect to PTSD, a review of the veteran's service 
personnel records reveals that the veteran served in the 
Republic of Vietnam from November 1969 to November 1970.  His 
principal military occupational duty during that time is 
listed as a vehicle mechanic.  He did not receive the Purple 
Heart or any award for valor or service in combat.

The veteran's service medical records reveal no complaints or 
findings pertaining to PTSD.  

The Board notes that VA regulation, as contained in 38 C.F.R. 
§ 3.304 (1999), provides that service connection for PTSD 
requires medical evidence establishing a diagnosis of PTSD in 
accordance with DSM IV.  The VA outpatient records from 1992 
through 1999 show several assessments of PTSD.  Nevertheless, 
although various VA outpatient examiners have assessed the 
veteran with PTSD since 1992, they do not link the cause of 
the diagnosed PTSD to a specific stressor in service or 
military service in general.  Thus, this evidence does not 
constitute evidence of a current diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (1999), which relates 
the veteran's disability to his claimed inservice stressors.

The Board notes that, other than the VA outpatient 
assessments discussed in the previous paragraph, there is no 
current medical evidence to establish the presence of PTSD.  
Rabideau, 2 Vet. App. 141.  Nevertheless, assuming that the 
veteran currently experiences PTSD, he has not submitted 
competent evidence to establish that this disability is due 
to an inservice stressor, injury, or disease.  As the veteran 
has submitted no medical evidence that his diagnosed PTSD is 
in any way due to service, service connection for PTSD must 
be denied.

In the absence of medical evidence showing that any post-
service diagnosis of PTSD is due to service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection on this basis.  Hence, without competent 
evidence that the veteran's PTSD is linked to service, this 
claim must be denied as not well grounded.  Epps.

With respect to the veteran's contentions that he developed 
left ear hearing loss and PTSD as a result of service, the 
Board notes that, while he is certainly capable of providing 
his opinions, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that he currently has left ear hearing loss 
as defined by 38 C.F.R. § 3.385 or that any current PTSD is 
in anyway related to his period of service.  Therefore, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Contrary to the veteran's belief that VA 
should develop his claim further, the Board notes that, 
absent the submission and establishment of a well-grounded 
claim, VA cannot undertake to assist a veteran in developing 
facts pertinent to that claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).  Hence, the benefits sought on appeal are 
denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent only, the appeal is 
granted.

Service connection for hearing loss in the left ear and PTSD 
is denied. 


REMAND

Because the claim of entitlement to service connection for 
tinnitus is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  With respect to this 
issue, the Board finds that medical examination is necessary 
in order to determine whether the veteran's current tinnitus 
is more likely than not related to the symptoms described 
during service.

The Board notes that further development is also required 
with respect to the veteran's claim for entitlement to a 
compensable rating for otitis externa of the left ear.  While 
the recent medical evidence obtained by the RO, to include 
from VA and non-VA medical care providers, is essentially 
negative for treatment with respect to the veteran's otitis 
externa of the left ear, the veteran continues to maintain 
that the disorder bothers him.  Therefore, the Board finds 
that a VA examination is necessary in this regard.

Upon remand, the appellant is advised that he may submit 
additional evidence and/or argument to the RO or the Board in 
accordance with Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board specifically urges the appellant to 
provide any evidence of a diagnosis of tinnitus that is 
related to service, whether it be by a private or VA health 
care provider.

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
since May 2000 for the disorders 
discussed in this remand.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
VA and non-VA treatment records 
pertaining to these disorders identified 
by the veteran in response to this 
request, which have not been previously 
secured.

2.  The RO must schedule the veteran for 
a VA ear, nose and throat (ENT) 
examination.  A copy of this Remand must 
be made available to the examiner for 
review in connection with the 
aforementioned examination request.  
Following his/her review and examination, 
the ENT examiner must offer an opinion 
whether it is at least as likely as not 
that any currently diagnosed tinnitus is 
related to the perforated left ear drum 
described in the service medical records.  
Thereafter, the ENT examiner must 
determine the current severity of the 
veteran's service-connected otitis 
externa of the left ear.  Any indicated 
studies should be undertaken, and all 
manifestations of current disability 
should be described in detail.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  A 
complete written rationale for any 
opinion expressed must be provided.  The 
report should be typed.

3.  The RO should specifically document 
notification to the veteran of the 
scheduling of the examination and 
advise him of the consequences of failing 
to appear for it under the provisions of 
38 C.F.R. § 3.655 (1999).

4.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  The RO should readjudicate the issues 
of entitlement to service connection for 
tinnitus and entitlement to a compensable 
rating for otitis externa of the left ear 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

